Order, Supreme Court, New York County, entered on February 8,1980, unanimously modified, on the facts and in the exercise of discretion, to the extent of denying the motion to dismiss the complaint on the ground of forum non conveniens as to defendant Liotti, and otherwise affirmed, without costs or disbursements. Plaintiff-appellant and respondent Weeks are nonresidents of this State. The material events underlying this cause of action arose in Delaware, the jurisdiction to which this action has been relegated. In balancing the interests and convenience of all parties, as indeed we must, it is apparent that the action against Weeks was properly dismissed since, as to him, there is no real or substantial nexus with New York. However, Special Term erred in dismissing this action against defendant Liotti. This defendant, a New York resident, was served in New York and yet failed to appear in this action. Under these circumstances it was improper to decline jurisdiction. Concur—Murphy, P. J., Kupferman, Ross, Yesawich and Carro, JJ.